      Case 2:17-md-02785-DDC-TJJ Document 2118 Filed 06/25/20 Page 1 of 1




Philip A. Sechler                                                                       202.775.4492
                                                                          psechler@robbinsrussell.com




                                          June 25, 2020

By CM/ECF

The Honorable Daniel D. Crabtree
United States District Court for the District of Kansas
500 State Avenue, Suite 628
Kansas City, KS 66101

Re:      In re EpiPen (Epinephrine Injection, USP) Marketing, Sales Practices and Antitrust
         Litigation, No. 2:17-md-2785-DDC-TJJ, MDL No. 2785

Dear Judge Crabtree:

        We are in receipt of the letter that Yehudah Buchweitz sent the Court this morning in
anticipation of the July 1 Final Pretrial Conference in the Consumer Class Cases. In that letter,
Mr. Buchweitz suggests that Your Honor consider seeking designation and temporary assignment
from the Chief Justice to try the Sanofi Action in the District of New Jersey before April 2021. As
Mr. Buchweitz notes, however, “dispositive motions in the Sanofi Action are pending,” and those
motions seek summary judgment of every claim in the Action on grounds that they present no
genuine dispute as to any material fact. Accordingly, any discussion of remand or trial in the
Sanofi Action is premature. Mylan requests an opportunity to respond if necessary.

                                              Respectfully submitted,

                                              Philip A. Sechler

                                              Philip A. Sechler

Enclosure

cc:      Counsel of record (by CM/ECF)
